Citation Nr: 1202568	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  09-27 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability. 

2.  Entitlement to an initial rating in excess of 10 percent prior to December 3, 2009 for degenerative disc disease of the lumbar spine at L1, L2, L3, L4, L5 with left lower extremity radiculopathy.

3.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine at L1, L2, L3, L4, L5 with left lower extremity radiculopathy from December 3, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from September 2005 to February 2007. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied service connection for a right ankle disability and granted service connection for lumbosacral strain with left lower extremity radiculopathy and assigned an initial rating of 10 percent effective February 6, 2007.

In a rating decision issued in January 2010, the RO increased the disability rating to 20 percent effective December 3, 2009.  The disability was recharacterized as degenerative disc disease of the lumbar spine at L1, L2, L3, L4, L5 with left lower extremity radiculopathy.  Because less than the maximum available benefit for a schedular rating was awarded, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, although the issue of an earlier effective date for the award of the 20 percent rating was certified to the Board, the issues are more appropriately characterized as a staged rating as identified on the title page.

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript is of record.  Following the hearing, the Veteran submitted additional evidence along with a waiver of initial RO review.  

The issues of entitlement to an initial rating in excess of 10 percent prior to December 3, 2009 for degenerative disc disease of the lumbar spine at L1, L2, L3, L4, L5 with left lower extremity radiculopathy and entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine at L1, L2, L3, L4, L5 with left lower extremity radiculopathy from December 3, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current chronic right ankle disability.


CONCLUSION OF LAW

A chronic right ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted pertaining to the right ankle, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  The notice requirements regarding entitlement to service connection were accomplished in a letter sent in October 2007 prior to the initial rating decision.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his right ankle claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  The RO obtained his service personnel and dental records and VA treatment records.  The RO attempted to obtain the Veteran's service treatment records through appropriate channels, but such attempts were unsuccessful.  The RO issued a formal finding of the unavailability of the records, and notified the Veteran of the same, in letters dated in February 2008 and April 2008.  See 38 C.F.R. § 3.159(e).  In a September 2009 statement, the Veteran indicated that he had copies of "the majority of his medical records, profiles, and pictures to support his case."  In a November 2009 letter, the RO requested that he submit any and all service treatment records in his possession.  The Veteran has not provided copies of service treatment records and has not further indicated there are any additional records that VA should seek to obtain on his behalf.  The Veteran was also afforded a VA examination.  After reviewing the examination report, the Board finds that the VA medical examination was adequate as it was based on a thorough physical examination and the disability was described in sufficient detail so the Board can render an informed determination.  

Finally, the Veteran was afforded a hearing before an Acting Veterans Law Judge (VLJ) and he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  Additionally, the Veteran volunteered his treatment history and his symptoms since service.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  In any case, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the right ankle claim may be addressed on the merits.

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2010); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303.

Service connection for certain chronic disorders may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran avers that he currently has a right ankle disability related to service.  The RO has been unable to obtain from the service department any of the Veteran's service treatment records.  In cases such as these, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Nonetheless, the Veteran has submitted a photo of himself in military fatigues depicting his swollen and badly bruised ankle.  He also has submitted a copy of a bill from a private hospital in Washington State that shows he received emergency treatment in August 2006.  The nature of the injury and treatment provided is not indicated on that billing statement.  Finally, the Veteran has testified that he indeed suffered a sprained right ankle in service in August 2006.  His testimony is competent and seemingly credible regarding an in-service right ankle injury.  See Layno, 6 Vet. App. at 465; Jandreau, 492 F.3d at 1372.

While the evidence tends to show that the Veteran injured his right ankle during service, the dispositive issue in this case is whether he currently has a diagnosed chronic right ankle disability related to the in-service injury.  The Veteran avers that he has a chronic disability manifested by instability and pain in his ankle.  The Veteran was afforded a VA orthopedic examination in October 2007.  He gave a history of a sprained right ankle in June 2006 with negative x-rays at the time.  He also reported a history of recurrent ankle instability since, if not wearing boots, as well as periodic swelling and pain with activity.  On physical examination, no abnormalities were noted, including clinical evidence of instability.  The only pertinent finding was of moderate tenderness just below the lateral malleolus.  X-rays revealed no soft tissue, joint or bone abnormalities.  The diagnosis was chronic right ankle instability with moderate symptoms and minimal disability.  A separate October 2007 VA examination contained a diagnosis of right ankle pain.  The Board further observes that the post-service VA outpatient treatment records show no complaints, treatment, or diagnoses related to a chronic right ankle disorder.

Thus, although the Veteran avers that he has a chronic right ankle disorder, this has not been substantiated on medical examination.  The Veteran is certainly competent to report the onset, nature, and severity of his ankle symptoms.  However, his lay opinion as to whether his current symptoms are attributable to an underlying chronic disorder is outweighed by the clinical findings, or lack thereof, from the VA examination.  Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  Without a diagnosed or identifiable underlying malady or condition, symptoms such as pain or instability alone does not in and of itself constitute a disability for which service connection may be granted.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, without competent evidence of a current underlying chronic disorder related to the Veteran's symptoms of instability and pain in his right ankle, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

For the foregoing reasons, the Board finds that the claim of service connection for a right ankle disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a right ankle disability is denied.


REMAND

The Veteran seeks entitlement to an initial rating in excess of 10 percent prior to December 3, 2009 for degenerative disc disease of the lumbar spine at L1, L2, L3, L4, L5 with left lower extremity radiculopathy and entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine at L1, L2, L3, L4, L5 with left lower extremity radiculopathy from December 3, 2009.

At a hearing held in August 2011, the Veteran testified that his lumbar spine disability had worsened in severity since his last examination in December 2009.  Specifically, he reported that he now has constant aching pain in his lower back.  He also reported that he now has constant burning in his lower back that radiates down his arm to his entire left leg.  He also experiences numbness in his foot.  He further reported that over the past one and a half years, he has experienced radiating pain and numbness in his right lower extremity, as well as a burning sensation along his right side- especially where his hip meets the spine.  As the last VA examination is now more than two years old, and in light of the Veteran's testimony as to the manifestations he experiences from his lumbar spine disability, the Board finds that the claims should be remanded to schedule the Veteran for another examination of the spine to assess the current degree of disability of the service-connected lumbar spine degenerative disc disease.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In addition, information in the claims file also suggests that it is likely the Veteran continues to receive VA treatment.  However, treatment records are current only through July 2009.  On remand, any additional VA treatment records dated after July 2009 should be added to the file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, these issues are REMANDED for the following actions:

1.  Contact the Veteran and ask that he identify any treatment records pertaining to his disabilities that are not already of record and to submit any additional evidence.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.  Regardless of the Veteran's response, any VA records since July 2009 should be added to the claims file.

2.  After associating any outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's lumbar spine degenerative disc disease.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all lumbar spine orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should indicate at what degree pain begins during range of motion studies and also express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine, i.e., his pain-free range of motion.  

In addition, the examiner should state whether the lumbar spine degenerative disc disease has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

The examiner must also identify any associated neurologic pathology, including those affecting the bowel or bladder, or due to any related intervertebral disc syndrome and describe the nerve(s) affected, or seemingly affected, by nerve root compression.  Left lower extremity radiculopathy has already been identified but should also be assessed.  Each nerve affected or seemingly affected should be identified and the disability caused thereby should be described as equating to mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.

3.  Then readjudicate the Veteran's claims.  In doing so, the RO must consider whether higher ratings are warranted for the Veteran's lumbar spine degenerative disc disease and whether separate compensable ratings are warranted for any radiculopathy affecting an extremity.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


